                                                                                                                DISTRICT OF OREGON
                                                                                                                      FILED
                                                                                                                   February 05, 2020
                                                                                                            Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.

     Below is the court's report and recommendation.




                                                                                             _____________________________
                                                                                                    TRISH M. BROWN
                                                                                                  U.S. Bankruptcy Judge


                                                 NOT FOR PUBLICATION
                                     UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF OREGON
    In Re:                                                                     Bankruptcy Case
                                                                               No. 16-30477-tmb11
    DATA SYSTEMS, INC.,

                                             Debtor.
    WILLIAM F. HOLDNER,                                                        Adv. Proc. No. 19-3028-tmb
                                             Plaintiff,                        MEMORANDUM OPINION 1
              v.                                                               REPORT AND RECOMMENDATION
    RICHARD A. KREITZBERG; STEVEN
    KREITZBERG; AMY E. MITCHELL, trustee; and
    JUSTIN D. LEONARD, attorney,

                                             Defendants.

                                                        Table of Contents
I. Procedural Background ............................................................................................................... 3
     A. The Debtor’s Background .................................................................................................... 3
     B. The Chapter 11 Case ............................................................................................................ 4
     C. Appeal of the Confirmation Order ....................................................................................... 6


1
 This disposition is specific to this case and is not intended for publication or to have a controlling effect on other
cases. It may, however, be cited for whatever persuasive value it may have.


Page 1 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                                  Case 19-03028-tmb                 Doc 52         Filed 02/05/20
   D. The Present Litigation .......................................................................................................... 7
II. Jurisdiction ............................................................................................................................... 10
III. Motions to Dismiss ................................................................................................................. 10
   A. Misrepresentation in the Purchase of Shares ..................................................................... 11
   B. Breach of Contract ............................................................................................................. 15
   C. Breach of Fiduciary Duties (Kreitzberg Defendants) ........................................................ 17
   D. Breach of Fiduciary Duties (Estate Professionals) ............................................................ 18
IV. Vexatious Litigant Motion...................................................................................................... 19
   A. Standards ............................................................................................................................ 20
   B. Procedural Safeguards ....................................................................................................... 21
      1.     Notice and an Opportunity to be Heard ......................................................................... 21
      2.     History of Litigation ....................................................................................................... 21
   C. Findings of Frivolousness and Harassment ....................................................................... 23
      1.     Holdner’s Litigation is the Product of a Grudge against Richard Kreitzberg ................ 24
      2.     Holdner’s Claim that He Represents the Interests of Minority Shareholders Lacks
             Credibility ...................................................................................................................... 25
      3.     Holdner’s Own Admissions Display a Lack of Respect for the Judicial Process .......... 27
   D. Expense and Burden on Opposing Parties and the Court .................................................. 32
   E. Terms of the Prefiling Order .............................................................................................. 34
V. Conclusion ............................................................................................................................... 36

                                                                     ***
           This matter came before the court on motions to dismiss filed by the defendants Richard
and Steven Kreitzberg (collectively the “Kreitzberg Defendants”) and defendants Amy Mitchell
and Justin Leonard (collectively the “Estate Professionals”), as well as a Motion to Declare
William Holdner a Vexatious Litigant filed by the Kreitzberg Defendants. The relevant
procedural history is discussed in greater detail below.
           As explained in this opinion, after due consideration of the arguments and evidence
advanced by the parties, I will: (1) dismiss plaintiff’s first and fourth claims for relief, (2)
recommend that the U.S. District Court for the District of Oregon (“District Court”) withdraw
the reference as to plaintiff’s second and third claims for relief, (3) enter an injunction in this
court preventing plaintiff from commencing certain adversary proceedings or contested matters


Page 2 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                                  Case 19-03028-tmb                     Doc 52          Filed 02/05/20
unless the court has approved a proposed pleading or motion submitted by plaintiff in accordance
with this opinion, and (4) submit this opinion as a report and recommendation to the District
Court, recommending that it enter a similar prefiling order designating Mr. Holdner as a
vexatious litigant.
                                    I. Procedural Background
       This matter has a complicated procedural history, in part due to plaintiff William
Holdner’s tendency to multiply proceedings and pursue meritless appeals. A brief summary of
the relevant history is set forth below.
A.     The Debtor’s Background
       Debtor Data Systems, Inc. was originally formed over 50 years ago as data processing
company. Sometime in the early 1990s, changes in the computing industry caused Debtor to
discontinue its previous line of business and focus solely on maintaining the real property it
owned (a two-story office building that used to serve as its headquarters, and five smaller
properties close to the main building). In re Data Systems Inc., 561 B.R. 838, 839-840 (Bankr.
D. Or. 2016) [hereinafter, the “Confirmation Ruling”]. According to Debtor’s own valuation, the
main office building accounts for about two-thirds of the value of the entire company. Prior to
this chapter 11 case, half of the main building was leased to Mr. Holdner’s accounting firm at the
same monthly rent that was originally set in 1986. Id. at 840.
       In 2015, Holdner (who, at the time, served as Debtor’s president) took steps to sell the
main office building. Defendant Richard Kreitzberg, a shareholder of the Debtor, filed a
derivative action in Multnomah County Circuit Court in March 2015 (Case No. 15CV07240, the
“State Court Litigation”). Among other things, Kreitzberg’s suit alleged that Holdner lacked
authority to sell the building, and that he had breached his fiduciary duties in various ways. In
January 2016, Debtor, at the direction of Mr. Holdner, filed suit against Kreitzberg (and an
affiliated limited liability company) in District Court, alleging that Kreitzberg had wrongfully
and fraudulently attempted to gain control over Debtor by making a tender offer to purchase
shares of Debtor’s common stock for $7 per share (Case No. 16-cv-110-SI, the “Federal
Litigation”).


Page 3 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb        Doc 52     Filed 02/05/20
B.      The Chapter 11 Case (Case No. 16-30477-tmb11, the “Main Case”)
        The Oregon state court entered a preliminary injunction in favor of Mr. Kreitzberg in the
State Court Litigation. Before the court could rule on further relief, Debtor filed a voluntary
chapter 11 petition on February 11, 2016, thereby staying the State Court Litigation. Conf.
Ruling, 561 B.R. at 840-841. Kreitzberg moved to dismiss the chapter 11 case or, in the
alternative, appoint a trustee. The Hon. Randall L. Dunn of this court 2 denied the motion to
dismiss but ordered the United States Trustee to appoint a chapter 11 trustee. Id. Defendant
Amy Mitchell was appointed trustee on May 4, 2016. Main Case ECF No. 79 (Appointment of
Ch. 11 Trustee).
        On September 30, 2016, Mitchell filed a First Amended Plan of Reorganization (the
“Plan,” Main Case ECF No. 155). The Plan provided for the payment in full of all non-insider
creditors (Plan §§ 4.1-4.4); however, as of the petition date the Debtor had only $4,043.32 in
cash (Conf. Ruling, 561 B.R. at 841). Accordingly, the Plan required an infusion of capital to
fund plan payments and the ongoing operations of the reorganized debtor. Mitchell proposed
obtaining this funding by selling between 160,000 and 170,000 new shares of common stock. Id.
at 842. Richard Kreitzberg agreed to purchase this new stock at $7 per share, subject to the
ability of other parties to submit higher bids. Id.
        The Plan placed existing shareholders in Class 5, and gave them two options: (1) they
could retain their shares (with the caveat that such shares could be diluted by the sale of new
stock to Kreitzberg), or (2) they could “[s]ell their shares . . . at a price that shall be not less than
$7 per share [or potentially more, in the event of an overbid], in exchange for a full and
unconditional release of the Debtor and Reorganized Debtor.” Plan § 4.5. The $7 per share sales
price represented a premium of approximately 6% over the estimated liquidation value of the
Debtor. Second Amended Disclosure Statement Regarding Trustee’s Plan of Reorganization
Dated Sept. 30, 2016 (“Disclosure Statement,” Main Case ECF No. 161), at 7.



2
 Judge Dunn presided over Debtor’s chapter 11 case until his retirement in January 2017, at which time the case
was reassigned to me.


Page 4 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb            Doc 52       Filed 02/05/20
          On November 8, 2016, Mr. Holdner, along with fellow shareholders Jane Baum and
Gary Maffei, filed two objections. First, Holdner renewed an earlier objection to confirmation,
articulating a litany of grievances, including an allegation that “the Trustee is not a disinterested
party.” Renewal of Shareholders’ Objection (the “Disclosure Statement Objection,” Main Case
ECF No. 181), at 1-2. Second, Holdner and the joint objectors filed a separate objection
opposing confirmation of the Plan under the “cramdown” provisions of § 1129(b). Objection to
Any Proposed Cram Down in an Amended Plan of Reorganization (Main Case ECF No. 183).
No other parties-in-interest objected to confirmation.
        The only class that did not vote to accept the Plan was Class 5 (holders of Debtor’s
common stock). Of the Class 5 interest holders who voted, shareholders owning 62% of the total
voting shares voted to confirm the plan, which is short of the two-thirds required by § 1126(d). 3
Summary of Acceptances & Rejections (“Ballot Summary,” Main Case ECF No. 191). Mitchell
then pursued confirmation via § 1129(b)’s cramdown provisions. Judge Dunn held a
confirmation hearing on November 22, 2016. Counsel for Debtor, Ms. Mitchell, counsel for the
U.S. Trustee, and Richard Kreitzberg were present, as was Mr. Holdner. During the
confirmation hearing, the court received testimony from Richard Kreitzberg, Ms. Mitchell,
Robert McGaughey (special counsel to the Debtor for securities law matters), and Mr. Holdner.
See generally, Confirmation Hearing Transcript (Main Case ECF No. 276).
        At the confirmation hearing, Ms. Mitchell testified that, if the Plan was confirmed, she
would continue managing the Debtor for a brief period until shareholders could elect a new
board of directors. Other than that interim management, Mitchell’s only other duties would be to
collect and disburse funds pursuant to the Plan. Conf. Hrg. Tr. at 54:23-55:6. Mitchell further
expressed concerns about the threat of litigation from Mr. Holdner, testifying that “Mr. Holdner
has repeatedly indicated that he thinks there is tremendous personal liability for me and perhaps
my professionals as a result of this case. He’s threatened to ‘bury’ me, he’s indicated I’ll be

3
 According to Debtor’s books and records, there are approximately 300 shareholders (although Debtor lacks valid
contact information for many of this number). Twenty-five shareholders submitted ballots to the trustee, of which
twenty-three ballots (representing 92% of Class 5 voters holding 62% of the voting shares) voted in favor of
confirmation. The two shareholders that voted against confirmation were Ms. Baum and Mr. Maffei.


Page 5 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb            Doc 52       Filed 02/05/20
professionally embarrassed, has made numerous threats about that.” Id. at 46:3-11 (Holdner, for
his part, disputed this testimony). The Plan contained a provision designed to allow valid claims
against the trustee, but to also provide her with protection against harassment. Section 14.3 of
the Plan (the “Release Clause”) provides that, following Mitchell’s completion of her duties, the
court would set a bar date, and any “claim or cause of action arising out of the discharge of the
powers and duties conferred upon the Trustee (and each of her respective employees, agents,
accountants, attorneys, and representatives) in this case, by the Plan, any order of the Court, or
applicable law” must be brought by the bar date or would otherwise be enjoined. Order
Confirming Plan (“Confirmation Order,” Main Case ECF No. 211) at ¶ 6. 4
         Following the confirmation hearing, the court issued the Confirmation Ruling, addressed
Mr. Holdner’s various objections, overruled them, and confirmed the Plan. On December 7,
2016, the court entered the Confirmation Order. That same day, Mitchell gave notice that she
would accept bids for purchase of the common stock that was to be issued for purposes of
funding the confirmed Plan. Order Authorizing Issuance and Sale of Common Stock of the
Debtor (“Stock Issuance Order,” Main Case ECF No. 226) at ¶ 2-3. No overbids were received,
and on December 21, 2016, the court entered an order authorizing Mitchell to issue 170,000
shares of common stock to Richard Kreitzberg for the price of $7 per share. Id. at 4.
Kreitzberg’s purchase of the new shares was consummated on December 23, 2016. Final Report
of Plan Agent & Notice of Proposed Order of Injunction (“Final Report,” Main Case ECF No.
313) ¶ 27. On May 25, 2018, Ms. Mitchell filed a notice (Main Case ECF No. 314) advising
parties that June 28, 2018 was the bar date for claims to be brought pursuant to the Plan’s
Release Clause.
C.       Appeal of the Confirmation Order
         On December 7, 2016, Holdner appealed the Confirmation Order to the District Court
(Case No. 16-cv-2346-HZ (the “2016 Appeal”)). As the District Court noted, Holdner’s opening
memorandum (Mem. in Support Review [sic] of Confirmation of Plan (“Holdner Appeal Brief”),

4
 Ms. Mitchell and the U.S. Trustee had agreed on the form of the Release Clause prior to the confirmation hearing,
but the final language was inserted into the Plan via the Confirmation Order, rather than via a further amended plan.


Page 6 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
2016 Appeal ECF No. 7) complied with few, if any, of the requirements of Federal Rule of
Bankruptcy Procedure 8014. Notwithstanding this procedural error, the District Court accepted
the memorandum, identified six separate arguments, and analyzed each of those arguments in a
twenty-page opinion issued on March 14, 2017. Opinion & Order (“USDC Opinion on Appeal,
2016 Appeal ECF No. 35). After thorough consideration of Holdner’s arguments, the District
Court found no error on the part of the Bankruptcy Court and affirmed the Confirmation Order.
Id. Mr. Holdner appealed the District Court’s order to the Ninth Circuit Court of Appeals (Case
No. 17-35319 (the “2017 Appeal”)), which affirmed the District Court in a memorandum
opinion entered on January 23, 2018. 2017 Appeal ECF No. 13.
D.      The Present Litigation
        On June 15, 2018 (prior to the bar date established under the Release Clause), Mr.
Holdner filed a complaint in the District Court (Case No. 18-cv-1054-AC (the “2018 Lawsuit”))
alleging four claims for relief. Some claims are asserted against the Estate Professionals, while
others appear to be against the Kreitzberg Defendants. On April 23, 2019, the District Court
entered an order referring the complaint to this court and allowing Mr. Holdner to file an
amended complaint as to the third claim for relief. See Order of Referral (ECF No. 8), at 3. Mr.
Holdner filed an Amended Complaint (ECF No. 16) on May 13, 2019. As pleaded in the
Amended Complaint, Holdner asserts four claims: (1) “mis-representation in the purchase of
shares,” (2) breach of contract, (3) breach of fiduciary duties by the Kreitzberg Defendants, and
(4) breach of fiduciary duties by the Estate Professionals.
        On May 16, 2019, Holdner filed a notice of appeal in the District Court, appealing the
Order of Referral to the Ninth Circuit Court of Appeals (Ninth Cir. Case No. 19-35432 (the
“2019 Appeal”)). On May 29, 2019, this court held a status hearing and announced that because
the 2019 Appeal appeared to seek review of a patently interlocutory order, the Bankruptcy Court
was not divested of jurisdiction, and would therefore take up the matters referred by the District
Court without waiting for a ruling from the Ninth Circuit. 5 See Legalization Assistance Proj. of

5
 The Ninth Circuit dismissed the 2019 Appeal for lack of jurisdiction on October 24, 2019. See Order, 2019 Appeal
ECF No. 19.


Page 7 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                          Case 19-03028-tmb            Doc 52      Filed 02/05/20
Los Angeles County AFL-CIO v. Immigration & Naturalization Serv., 976 F.2d 1198, 1203 n.5
(9th Cir. 1992), vacated on other grounds, 510 U.S. 1007 (1993).
        The Estate Professionals filed a motion on June 7, 2019 (ECF No. 18), asking for entry of
an order directing Mr. Holdner to provide a more definite statement concerning his allegations
that the Estate Professionals were “not disinterested parties.” On the same day, the Kreitzberg
Defendants filed two motions: (1) a motion to dismiss the first, second, and third causes of
action, or in the alternative to strike, or in the alternative to require a more definite statement (the
“Kreitzberg MTD,” ECF No. 19), and (2) a Motion to Declare William Holdner a Vexatious
Litigant (the “Vexatious Litigant Motion,” ECF No. 20).
        On July 1, 2019, the court issued an order (the “July 1 Order,” ECF No. 25) addressing
the Estate Professional’s motion and the Kreitzberg MTD. In brief, the July 1 Order agreed that
the Amended Complaint did not contain factual allegations sufficient for the court to rule on the
merits. Given Mr. Holdner’s track record of rambling and unfocused arguments, the court
decided to specify the areas of confusion and give Mr. Holdner the opportunity to provide
missing detail, rather than giving him free rein to file a second amended complaint. July 1 Order
at 4-5 (citing Warth v. Seldin, 442 U.S. 490, 501 (1975)). To that end, the July 1 Order itemized
nine specific questions about the Amended Complaint and ordered Mr. Holdner to file a
declaration responding to those questions no later than July 22, 2019. Mr. Holdner did not
timely file the required declaration, but instead requested a stay of the July 1 Order until the 2019
Appeal was resolved. Motion for Extension, ECF No. 30. The court denied Holdner’s request
for a stay, and instructed Holdner to file the required declaration by August 2. Order Re: Motion
for Extension, ECF No. 32. Holdner again failed to comply with the July 1 Order by the
extended deadline.
        On August 9, 2019, the Estate Professionals and the Kreitzberg Defendants jointly
requested a status hearing to address the posture of this adversary proceeding. Def. Joint
Request for Hrg., ECF No. 38. The court granted the request and set a hearing for September 24,




Page 8 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb          Doc 52     Filed 02/05/20
2019 (the “September 24 Hearing”). At the September 24 Hearing, 6 the court noted that Mr.
Holdner had not filed the information required by the July 1 Order. Mr. Holdner initially
responded by arguing that he did not comply with the order because he believed that counsel for
the Kreitzberg Defendants had made false statements. When the court pointed out that actions
by opposing counsel were irrelevant to a party’s obligation to comply with a court order, Mr.
Holdner changed course and argued he did not have to comply with the order because “you
wanted me to file it under an adversary procedure and I think it was wrong.” The court then
asked Mr. Holdner to confirm that he was refusing to comply with the July 1 Order; rather than
addressing the substance of the court’s question, Mr. Holdner accused the opposing parties of
fraud. When the court again asked Holdner if he would comply with the July 1 Order, Holdner
tried yet another tact, this time alleging that he had never received a copy of the order—an
obvious falsehood, given that several weeks earlier, Holdner had attached a copy of the July 1
Order to a document that he filed in the Court of Appeals. See 2019 Appeal ECF No. 13, at 15.
The court provided Holdner with a copy of the July 1 Order and read the individual questions
contained in the order, one-by-one. At this point Holdner advanced a fourth reason for not
complying with the court’s order, stating that “the Court of Appeals wrote me a note that
everything was stayed. . . . I assumed that everything was stayed, that they stayed every court
order until they ruled on the motions that are pending before the court.” 7 Notwithstanding the
meritless and misleading arguments advanced by Mr. Holdner in his series of shifting excuses,
the court gave him one last opportunity for compliance, allowing seven days in which Holdner
could file a declaration as directed by the July 1 Order.
         At the conclusion of the September 24 hearing, the Estate Professionals, through counsel,
stated that they would “not object” to dismissal of the adversary proceeding, a statement that the
court has construed as an oral motion to dismiss. The Kreitzberg Defendants waived any further
briefing. On September 30, 2019, Holdner filed a declaration responding to the questions posed


6
  Although a transcript of the September 24 Hearing has not been prepared, a recording is publicly available on the
adversary proceeding docket. See ECF No. 45.
7
  A review of the docket in the 2019 Appeal reveals no such order.


Page 9 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
in the July 1 Order. ECF No. 47 (the “Holdner Declaration”). While the motions to dismiss
have been under advisement, Holdner filed an additional motion prematurely seeking to litigate
the merits of his case. Request to Determine the Court Procedure in a Resolution of a
Shareholder Dispute, Main Case ECF No. 355.
                                          II. Jurisdiction
       As discussed below, Mr. Holdner’s first claim for relief appears to allege misconduct as
part of the confirmation process. Accordingly, this court has jurisdiction over that claim
pursuant the “arising in” provisions of 28 U.S.C. § 1334(b). The first claim is a core matter
under 28 U.S.C. § 157(b)(2)(A), (L), (N), and/or (O).
       The second and third claims for relief appear to raise matters that are outside this court’s
jurisdiction. I will therefore not enter a final judgment on those claims.
       The fourth claim for relief involves the conduct of a trustee and an estate professional in
the discharge of their duties for the estate. Accordingly, this court has “arising in” and “arising
under” jurisdiction pursuant to 28 U.S.C. § 1334(b). This claim is a core matter under 28 U.S.C.
§ 157(b)(2)(A) and (L).
                                     III. Motions to Dismiss
       Defendants seek dismissal of Holdner’s claims for lack of standing, failure to state a
claim upon which relief can be granted, and claim preclusion. Kreitzberg MTD at 6. These are
all matters that are properly raised in a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b). See Banco Santander de Puerto Rico v. Lopez-Stubbe (In re Colonial Mortg.
Bankers Corp.), 324 F.2d 12, 16 (1st Cir. 2003) (res judicata/claim preclusion may be
adjudicated via Fed. R. Civ. P. 12(b)(6)); Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d
1115, 1121-1122 (9th Cir. 2010) (constitutional standing may be raised via Fed. R. Civ. P.
12(b)(1)).
       When considering a motion under Rule 12(b)(6) (applicable here through Federal Rule of
Bankruptcy Procedure 7012(b)), the plaintiff’s factual allegations are taken as true. Sanders v.
Brown, 504 F.3d 903, 910 (9th Cir. 2007). A motion to dismiss will be denied where the
plaintiff has “allege[d] in the complaint ‘enough facts to state a claim to relief that is plausible on


Page 10 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52      Filed 02/05/20
its face.’” Teixeira v. County of Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (en banc) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). For purposes of deciding a motion under
Rule 12(b)(6), the court must generally assume that facts alleged in the complaint are true, but
conclusory allegations and unreasonable inferences will not defeat a motion to dismiss. Id. In
addition, a court need not accept a plaintiff’s factual allegations as true if they are clearly
contradicted by materials (such as court records) that are properly subject to judicial notice. See
Intri-Plex Tech. v. Crest Group, 499 F.3d 1048, 1052 (9th Cir. 2007). Under Rule 12(b)(1), the
plaintiff bears the burden of proving that the court has jurisdiction. Wilshire Courtyard v. Calif.
Franchise Tax Bd. (In re Wilshire Courtyard), 729 F.3d 1279, 1284 (9th Cir. 2013).
         As noted previously, the Amended Complaint contains four claims for relief. I will
address them in turn.
A.       Misrepresentation in the Purchase of Shares
         The most perplexing problem concerning the first claim is that the Amended Complaint
makes repeated reference to a “tender offer” made by Richard Kreitzberg, 8 but Mr. Holdner has
steadfastly refused to clarify what tender offer he is referring to. The only factual allegation in
the Amended Complaint that references a tender offer is paragraph 12, which describes a
prepetition offer made by Kreitzberg to purchase outstanding shares of the Debtor. Amend.
Compl. ¶ 12 (“In an attempt to obtain control of the company [Richard Kreitzberg] made a
‘tender offer’ to acquire other shareholders[’] stock.”). As that same paragraph notes, Mr.
Kreitzberg’s tender offer was the subject of the Federal Litigation that Debtor (under Holdner’s
direction) filed in 2016. The complaint in the Federal Litigation (Fed. Litig. ECF No. 1)




8
  Holdner states that the first claim is pleaded against both Richard and Steven Kreitzberg. Holdner Decl. at 5. Yet
the Amended Complaint’s specific factual allegations against Steven Kreitzberg relate exclusively to post-
confirmation management of the reorganized Debtor, with the sole exception of an allegation that both Kreitzberg
Defendants “orchestrated a scheme to privatize the company.” Amend. Compl. ¶ 23. Because the allegation in
paragraph 23 of the Amended Complaint is entirely conclusory and fails to state an actionable claim, any attempt to
apply the first claim for relief against Steven Kreitzberg fails under the Twombly/Iqbaal standard of review.
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[A] court considering a motion to dismiss can choose to begin by
identifying pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth.”).
Accordingly, this analysis of Mr. Holdner’s first claim focuses only on defendant Richard Kreitzberg.


Page 11 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                            Case 19-03028-tmb             Doc 52       Filed 02/05/20
concerned statements made in an April 27, 2015 tender offer statement (the “April 2015 Offer”)
issued by Richard Kreitzberg and his affiliated company RAK Investments, LLC.
       Mr. Holdner repeatedly raised the issue of the April 2015 Offer (and various legal
violations be believed Kreitzberg had committed) at the confirmation hearing. Judge Dunn
advised Holdner no less than five times that disputes over the propriety and legality (or lack
thereof) of the April 2015 Offer were not relevant to Debtor’s chapter 11 case. Conf. Hrg. Tr.
27:15-17, 28:24-29:1, 107:16-108:9, 113:16-114:11, 120:25-121:1. Mr. Holdner raised the issue
again in the 2016 Appeal (Holdner Appeal Brief at 5), but the District Court did not find any
error on the part of the Bankruptcy Court. More importantly, the first claim for relief in this
matter is not framed as a matter of bankruptcy law, but rather as a direct action for
misrepresentations in an offer for the purchase of shares. Yet Holdner lacks standing to bring
such a claim, since there is no evidence in the record that he ever entered into a contract to sell
shares to Mr. Kreitzberg.
       Still, the operative language of Mr. Holdner’s first claim leaves doubt about whether the
“tender offer” to which he refers is the April 2015 Offer. Out of an abundance of caution, the
court in its July 1 Order instructed Holdner to “[c]onfirm or deny that the tender offer referred to
in paragraph 12 of the Amended Complaint is the same tender offer that forms the basis for the
complaint in [the Federal Litigation].” Jul. 1 Order at 6. In response, Holdner states as follows:
       Plaintiff denies that the allegations are the basis for the Amended Complaint. The basis
       for the Amended Complaint in Data Systems, Inc. a publicly traded Real Estate Holding
       Corporation, under a confirmed Plan of Reorganization Richard A. Krietzberg [sic], as
       the Debtor in Possession, is that under his control and management the corporation is
       incurring substantial losses that will impact adversely the minority shareholders
       investment interests.
Holdner Decl. at 3. This response is difficult to understand (and largely raises issues that are
irrelevant to a claim for misrepresentation), but it does appear to deny that the tender offer
referred to in the complaint is the April 2015 Offer (while simultaneously failing to clarify what
tender offer Mr. Holdner is referring to). The record indicates that the April 2015 Offer is the
only tender offer that Mr. Kreitzberg made. See Conf. Hrg. Tr. at 9:8-15. Thus, if the April
2015 Offer is not the tender offer that forms the basis for the first claim for relief, then the only


Page 12 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52      Filed 02/05/20
other conceivable transaction that Holdner could be referring to is Richard Kreitzberg’s purchase
of newly issued stock following confirmation of the Plan. Although not a tender offer for
purposes of the Securities Exchange Act, 9 Kreitzberg’s purchase of 170,000 shares in December
2016 could roughly be analogized to a purchase under a tender offer. Holdner himself made this
analogy in the 2017 Appeal, arguing that the “Plan of Reorganization is nothing more than an
adoption and a continuance of Krietzberg’s [sic] ‘Tender Offer’ in the purchase of Data Systems,
Inc. stock for $7.00 per share.” Appellant’s Informal Brief (2017 Appeal ECF No. 5) at 10. This
interpretation is also most beneficial to Holdner for purposes of defeating the Kreitzberg MTD, 10
so this is the interpretation I will adopt. Accordingly, I will construe the first claim for relief as
alleging that Mr. Kreitzberg made misstatements in connection with his acquisition of shares as
part of the confirmed Plan. 11
         With this interpretive exercise out of the way, I hold that Holdner’s first claim for relief is
precluded because it implicates issues that were litigated to a final judgment. The general terms
of the stock sale were set forth in the confirmed Plan. Plan §§ 7.1-7.2. If Mr. Holdner believed
any of the statements that Kreitzberg made in support of the Plan were inaccurate, it was
incumbent on him to raise them those issue during confirmation and in the 2016 Appeal.
Holdner did not do so, and therefore any attempt to raise these issues now is barred under the
doctrine of res judicata. Robertson v. Isomedix, Inc. (In re Int’l Nutronics), 28 F.3d 965, 969
(9th Cir. 1994) (“Res judicata bars all grounds for recovery that could have been asserted,


9
  The Securities Exchange Act of 1934 creates certain requirements for tender offers, but those provisions do not
apply to an offer made by the issuer of the security. 15 U.S.C. § 78n(d)(8)(B).
10
   If the phrase “tender offer” is construed as referring to the April 2015 Offer, then Holdner would lose on the face
of the pleadings, because neither the Amended Complaint nor the record in Debtor’s chapter 11 case indicates that
Holdner ever accepted Kreitzberg’s 2015 offer to purchase shares. Accordingly, even if Kreitzberg did make the
misstatements that Holdner alleges, Holdner sustained no injury and thus lacks standing to bring such a claim.
Conversely, if the “tender offer” in the Amended Complaint refers to Kreitzberg’s purchase of shares in connection
with the Plan, then Holdner (as a major shareholder of the Debtor) at least has a colorable basis for standing. 11
U.S.C. § 1109(b). Thus, the second interpretation is more favorable to Holdner.
11
   To the extent that Mr. Holdner’s references to a tender offer refer to something other than the April 2015 Offer or
Kreitzberg’s purchase of shares under the Plan, dismissal of the first claim is warranted because Holdner has failed
to allege when and how Kreitzberg made the alleged misleading statements. See Tracht Gut LLC v. County of Los
Angeles Treasurer & Tax Collector (In re Tracht Gut LLC), 503 B.R. 804, 810 (9th Cir. BAP 2014) (“A dismissal
under Civil Rule 12(b)(6) may be based on either the lack of a cognizable legal theory or on the absence of sufficient
facts alleged under a cognizable legal theory.”).


Page 13 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
whether they were or not, in a prior suit between the same parties on the same cause of action.”
(quoting Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir. 1992) (internal quotation
marks omitted, emphasis by Nutronics court)); M&I Thunderbird Bank v. Birmingham (In re
Consolidated Water Utils, Inc.), 217 B.R. 588, 590 (9th Cir. BAP 1998) (“A plan confirmation
order precludes the raising of issues which could or should have been raised during the pendency
of the case.”).
        The stock sale was also thoroughly analyzed in the trustee’s Disclosure Statement. Discl.
Stmt. at 7 and 19-22. Indeed, the elements of Holdner’s first claim in the Amended Complaint
echo some of the grievances contained in his earlier Disclosure Statement Objection. To the
extent that the first claim refers to supposed misleading statements in the Disclosure Statement, it
must be dismissed because Kreitzberg was not the document’s author or proponent, nor did
Holdner appeal the court’s order approving the Disclosure Statement. In any event, Holdner’s
grievances regarding the Disclosure Statement were considered as part of the confirmation
process and are therefore also subject to preclusion based on the 2016 Appeal. See Conf. Ruling,
561 B.R. at 848 (addressing and overruling Holdner’s objections to the adequacy of the
disclosure statement).
        Admittedly, the Plan and Disclosure Statements only referred to the general process for
selling new shares of Debtor’s common stock. Richard Kreitzberg was not identified as the
specific purchaser until the court entered the Stock Issuance Order. But Mr. Holdner did not
appeal the Stock Issuance Order; thus, to the extent that Holdner’s first claim involves any of the
matters adjudicated by the Stock Issuance Order, Holdner has waived the ability to seek review
of those matters by failure to raise them in a timely appeal. Turner v. Wells Fargo Bank NA (In
re Turner), 859 F.3d 1145, 1148 n.4 (9th Cir. 2017).
        Finally, in the July 1 Order, the court allowed one additional opportunity for clarification
of the first claim for relief by inviting Mr. Holdner to provide the details of any
misrepresentations that form the basis for the claim, “[t]o the extent not already provided in
response to” the court’s more specific questions. Jul. 1 Order at 6. Mr. Holdner’s response to
this invitation is as follows: “Without an appraisal of the Corporation’s underlying assets and


Page 14 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                         Case 19-03028-tmb        Doc 52     Filed 02/05/20
misrepresentations in the purchase of Data Systems Inc. stock, Kreitzberg has been able to enrich
himself to the detrement [sic] of the minority shareholders.” Holdner Decl. at 5. This statement
in the Holdner Declaration is simply a conclusory allegation of misrepresentation, without any
actual description of such an alleged misstatement could have injured the plaintiff (the court is
aware of no theory under which Mr. Kreitzberg’s failure to obtain an appraisal would be
actionable by Mr. Holdner). 12
         Because any type of claim for misrepresentation in connection with the issuance of new
shares to Mr. Kreitzberg is subject to the doctrine of claim preclusion, I will enter an order
dismissing the first claim for relief with prejudice.
B.       Breach of Contract
         Mr. Holdner’s second claim is styled as one for “breach of contracts.” The Amended
Complaint does not identify what contract or contracts have allegedly been breached, and no fair
inferences in that regard can be drawn from the various documents Holdner has filed in this
proceeding. In its July 1 Order, this court invited Mr. Holdner to “[d]escribe with particularity:
(i) the contract that forms the basis for the second claim for relief, and (ii) the actions or
omissions which constitute a breach of that contract.” Jul. 1 Order at 6. Mr. Holdner’s
declaration responds to this question by referring the reader to Holdner’s response to an earlier
question. 13 That response, incorporated by reference, reads as follows:
         The basis for the amended complaint are that Krietzberg [sic throughout] under his
         control and management of Data Systems, Inc. is incurring substantial losses which has a
         detrimental impact on the minority shareholder investment interests.
         Krietzberg in the purchase of the other shareholders[’] shares was undertaken by him by
         misrepresentation, in a deceitful and deceptive practice by the omission of material
         factual information that included Federal and State tax representations that were false,
         derogatory information about the management and the actual per share value of the
         underlying assets in the corporation.

12
   Holdner’s confusing argument that Kreitzberg should have obtained an appraisal mirrors his unfounded arguments
at confirmation that the Trustee failed to obtain an appraisal of the Debtor’s assets. As Judge Dunn explained during
the confirmation hearing, Ms. Mitchell had, in fact, obtained an adequate appraisal. Conf. Hrg. Tr. at 147:4-14.
13
   Specifically, in answering the July 1 Order’s question regarding the breach-of-contract claim, Holdner directs the
reader to his response to the question labeled “d” in the July 1 Order. Question “d” asked Holdner to describe
certain false and material representations, and other violations of law that were alleged in ¶ 25 of the Amended
Complaint.


Page 15 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
         Krietzberg in his “Tender Offer” of $7.00, in a contract to purchase, had reason to believe
         the offer was significantly less than the value based on an appraisal of the underlying
         assets. Without full disclosure it was fraudulent and constitute [sic] violations under SEC
         Rule 10b-5.
Holdner Decl. at 4. Neither this befuddled jumble of prolixity nor the text of the Amended
Complaint provides a “short and plain statement of the claim showing that the pleader is entitled
to relief,” as required by Federal Rule of Civil Procedure 8(a)(2) (applicable here via Federal
Rule of Bankruptcy Procedure 7008). Most notably, Holdner has yet to identify the contract
under which he is suing. Nonetheless, this portion of the Holdner Declaration does provide a
important clue regarding the underlying factual basis for the second claim for relief: the only
reference to a contract is “a contract to purchase” for $7 per share. This still does not
differentiate between the April 2015 Offer and the sale of new shares under the confirmed Plan
(both were for $7 per share), but the declaration provides a further hint: Holdner references “the
purchase of the other shareholders[’] shares” (emphasis added). Kreitzberg’s purchase of newly
issued shares under the confirmed Plan did not involve any other shareholders, since the shares
were purchased directly from the reorganized Debtor. Thus, by process of elimination, the
second claim for relief must be based on an alleged breach of the April 2015 Offer. 14
         Since the second claim for relief is for breach of a prepetition contract to which the
Debtor was not a party, it implicates no discernable bankruptcy issues and is outside this court’s
jurisdiction. Ordinarily, if I find that this court lacks jurisdiction over a claim, I would dismiss it;
however, that is not fair to Holdner, since he chose to file his complaint in District Court, not
here. I am aware of no mechanism that allows me to refer a claim to District Court; accordingly,
I believe the most sensible resolution is for me submit the following report and recommendation
to the District Court: this court appears to lack jurisdiction over the second claim, and therefore I
respectfully recommend that the District Court withdraw its reference of this claim pursuant to
28 U.S.C. § 157(d) and District Court Local Rule 2100-4. In the interest of judicial efficiency, I
respectfully recommend that the District Court enter judgment for the Defendants on the second
claim, since Holdner lacks standing to bring such claim because there is no evidence in the

14
  Richard Kreitzberg’s testimony at the confirmation hearing indicates that the April 2015 Offer is the only tender
offer he made in connection with Debtor. Conf. Hrg. Tr. at 9:11-15.


Page 16 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
record that he entered a contract with Kreitzberg for the purchase and sale of shares, nor is there
any evidence that Holdner was an intended beneficiary of the April 2015 Offer. See Orff v. U.S.,
358 F.3d 1137, 1145 (9th Cir. 2004) (to bring a contract claim, plaintiff must either be a party or
shows that “the contract was made for its direct benefit”).
C.     Breach of Fiduciary Duties (Kreitzberg Defendants)
       The third claim for relief alleges that the Kreitzberg Defendants, in their management of
the reorganized Debtor, have committed various acts of mismanagement. Amend. Compl. ¶¶ 24,
26, 28-30. The Kreitzberg Defendants did not have any management position with the Debtor
until after the Plan was confirmed and consummated. See Discl. Stmt. at 8-9 (discussing
Debtor’s prepetition management); Final Report ¶¶ 42-47 (post-confirmation election of new
directors); Declaration of Steve Kreitzberg (ECF No. 22) ¶ 4. Thus, by definition, this claim
involves post-confirmation acts, thereby implicating the specialized jurisdictional test for post-
confirmation “related to” jurisdiction under 28 U.S.C. § 1334(b).
       The scope of related-to jurisdiction is quite broad. In recognition that the normal scope
of related-to jurisdiction could be overly broad once a chapter 11 plan has been confirmed, the
Ninth Circuit Court of Appeals has adopted a more narrow standard for post-confirmation
matters. The “close nexus” test allows the bankruptcy court to exercise jurisdiction over
“matters affecting the interpretation, implementation, consummation, execution, or
administration of the confirmed plan.” Wilshire Courtyard v. Calif. Franchise Tax Bd. (In re
Wilshire Courtyard), 729 F.3d 1279, 1287 (9th Cir. 2013) (internal quotation marks omitted).
       Here there is nothing remotely akin to a close nexus between the substance of the third
claim for relief and the confirmed Plan. Notwithstanding Mr. Holdner’s numerous protestations
to the contrary, the Plan did not install or otherwise designate the Kreitzberg Defendants as post-
petition directors or officers of the reorganized Debtor. Any positions of corporate leadership
that the Kreitzberg Defendants now occupy were conferred via a vote of the shareholders
conducted in accordance with applicable nonbankruptcy law. Plan § 14.4; Final Report ¶¶ 42-
47; Kreitzberg Decl. ¶ 4. The management decisions that Mr. Holdner complains of in
connection with his third claim for relief were not ordained or even anticipated by the Plan.


Page 17 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                       Case 19-03028-tmb         Doc 52       Filed 02/05/20
Accordingly, the third claim for relief is a garden-variety state law claim for breach of fiduciary
duty that does not implicate this court’s jurisdiction. Because this court lacks jurisdiction, I
again recommend that the District Court withdraw its reference of this claim pursuant to 28
U.S.C. § 157(d) and District Court Local Rule 2100-4.
D.     Breach of Fiduciary Duties (Estate Professionals)
       As his fourth and final claim, Mr. Holdner accuses the Estate Professionals of various
breaches of fiduciary duty. Holdner begins by alleging that the Estate Professionals “conspired
with Defendant Richard Krietzberg [sic] and were complicit in a scheme to obtain control of
Data Systems, Inc. in the issuance of additional authorized, unissued stock as proponents of the
Plan of Reorganization.” Amend. Compl. ¶ 31. Since Holdner has not pleaded a claim for
conspiracy, I interpret this paragraph as an allegation that the Estate Professionals were
predisposed to favor Mr. Kreitzberg’s eventual accumulation of a voting majority of shares. This
is easily disproven by a simple review of the record in this case. Mr. Kreitzberg obtained a
controlling interest in the reorganized Debtor by purchasing shares that were issued pursuant to
the confirmed Plan. See Final Report ¶ 27. Anyone was able to submit a competing bid to
purchase those shares. See Notice of Right to Submit Bid (Main Case ECF No. 212). Nothing in
Mr. Holdner’s Amended Complaint or in the record suggests anything other than conscientious
professionalism (under unusually difficult circumstances) on the part of the Estate Professionals.
       Paragraphs 33 through 37 all allege that the Estate Professionals made various errors in
respect to the Plan or the Disclosure Statement. As previously mentioned, these issues were
litigated in the 2016 Appeal and are subject to claim preclusion.
       Mr. Holdner has complained about the conduct of the Estate Professionals since at least
September 2016. See Motion to Terminate Appointment of Trustee (Main Case, ECF No. 145).
None of Mr. Holdner’s various grievances in this area have been found to have any merit. See
USDC Opinion on Appeal at 19 (“While the captioned title of [his brief] indicates that Holdner
questions Mitchell’s disinterestedness, none of his statements or allegations implicate this
assertion. Rather, the six specifications Holdner relies on all relate to how Mitchell conducted
her investigation before determining that a Reorganization Plan was the best approach.”). The


Page 18 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52     Filed 02/05/20
fourth claim for relief in this proceeding is a repackaging of various arguments that have been
considered and rejected previously in this case. Accordingly, the fourth claim will be dismissed
with prejudice, and further claims against the Estate Professionals are barred by the terms of the
injunction that will be entered pursuant to the Release Clause. Conf. Order at 3 (amended § 14.3
of the Plan).
                                 IV. Vexatious Litigant Motion
       In light of Mr. Holdner’s extensive history of litigation, the Kreitzberg Defendants ask
this court to enter an order “labeling William Holdner a vexatious litigant, and requiring that he
obtain permission from the court before filing any pleadings in this Court or any court in the U.S.
District Court for the District of Oregon.” Vexatious Litigant Mot. at 3. While the Estate
Professionals are already insulated against further claims by Mr. Holdner (pursuant to the
Release Clause), the Kreitzberg Defendants are not similarly protected. In my twenty years as a
judge, I have never entered a vexatious litigant order, but I believe this to be the rare case in
which such extraordinary relief is warranted.
       This court is well acquainted with the unique challenges presented by pro se litigants, and
I have extensive personal experience with parties (both represented and not) who zealously and
emotionally pursue their claims, sometimes to the point of excess. Typically, such parties will
either accept the ruling of this court or seek review by higher courts until they have exhausted
their appeals. In contrast, Mr. Holdner’s filings and oral statements indicate that he will not
accept a final judicial determination that does not align with his personal beliefs about what is
right. The complaint initiating this proceeding is based largely on allegations that have already
been fully adjudicated by this court and reviewed by the appellate courts. Holdner has expressly
promised that he will continue pressing these arguments until he gets what he wants. This
indicates the need for an injunction that restricts Holdner’s ability to commandeer the time and
resources of the opposing parties and this court through the assertion of baseless claims. At the
same time, I am mindful of case law that requires vexatious litigant orders to be narrowly
tailored. As discussed below, I believe the record supports entry of a prefiling order, and I will
craft such order so as to not unduly burden Mr. Holdner’s ability to advance nonfrivolous


Page 19 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52     Filed 02/05/20
arguments. I will also transmit this opinion to the District Court as a report and recommendation
for entry of a similar order in that court.
A.      Standards
        Federal courts are authorized “to regulate the activities of abusive litigants by imposing
carefully tailored restrictions under the appropriate circumstances.” De Long v. Hennessey, 912
F.2d 1144, 1145 (9th Cir. 1990); see also Szanto v. Szanto (In re Szanto), 2019 WL 6332372,
Adv. Proc. No. 16-3114-pcm, at *16 (Bankr. D. Or. Nov. 25, 2019) (same power is extended to
bankruptcy courts). This power includes the ability to require that a vexatious litigant obtain
judicial approval prior to filing documents in federal court, although such orders are
extraordinary and can only be entered upon a finding of “flagrant abuse” of the judicial process.
Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).
        The Ninth Circuit has articulated both procedural safeguards and substantive factors that
a trial court must address when weighing a request for a prefiling order. The framework used by
the Ninth Circuit has evolved over time. In Delong, the court established four factors applicable
to vexatious litigant determinations—the court must: (1) give litigants notice and an opportunity
to oppose the entry of a prefiling order, (2) compile an adequate record, including a list of all the
cases and motions that led the court to conclude that a prefiling order was necessary, (3) “make
substantive findings of frivolousness or harassment,” and (4) “tailor the order narrowly so as to
closely fit the specific vice encountered.” De Long, 912 F.2d at 1147-1148. Later, the Ninth
Circuit characterized the first two factors as procedural protections, and the remaining two to as
substantive inquiries. Molski, 500 F.3d at 1057-1058. Elaborating on the substantive inquiry,
the court favorably cited Safir v. U.S. Lines, 792 F.2d 19, 24 (2d Cir. 1986), which instructs
courts to consider five factors when considering a prefiling order:
        (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
        harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation, e.g.,
        does the litigant have an objective good faith expectation of prevailing?; (3) whether the
        litigant is represented by counsel; (4) whether the litigant has caused needless expense to
        other parties or has posed an unnecessary burden on the courts and their personnel; and
        (5) whether other sanctions would be adequate to protect the courts and other parties.




Page 20 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52      Filed 02/05/20
Molski, 500 F.3d at 1058 (quoting Safir, 792 F.2d at 24). I will begin with the procedural issues,
followed by consideration of the substantive issues raised by the Safir factors.
B.     Procedural Safeguards
       1.      Notice and an Opportunity to be Heard
       The Kreitzberg Defendants filed the Vexatious Litigant Motion on June 7, 2019, and
served Mr. Holdner with a copy the same day. Vexatious Litigant Mot. at 15 (certificate of
service). Mr. Holdner filed a seven-page response on June 24, 2019, most of which is devoted to
arguing the merits of previous litigation. ECF No. 24. Mr. Holdner was also able to address the
Vexatious Litigant Motion at the status hearing held on September 24, 2019.
       2.      History of Litigation
       As part of affording due process, Ninth Circuit law requires that I making findings
concerning Holdner’s history of litigation. The Kreitzberg Defendants cite fifteen cases, from
various courts, where Mr. Holdner has brought unsuccessful claims as a pro se litigant. See
Declaration of Sandra S. Gustitus (Jul. 27, 2018) (ECF No. 20). While this volume of cases
suggests a propensity to litigate, just because Holdner lost each of the fifteen cases does not
necessarily mean every one of those cases was frivolous. See Pavilonis v. King, 626 F.2d 1075,
1079 (1st Cir. 1980) (“[L]itigousness alone will not support [a prefiling] injunction against a
plaintiff.”). Upon review, I find find that most of the cases cited in the Gustitus Declaration are
not relevant to the present motion. I do, however, take judicial notice of two previous judicial
rulings that are relevant. First, the District Court’s opinion in Holdner v. Coba, Case No. 15-
2039-AC, found that Holdner’s complaint in that proceeding “was frivolous, unreasonable, or
without foundation.” 2016 WL 6662687, at *1 (D. Or. Nov. 9, 2016).
       The second case I believe is relevant is In re Pardue, which was the subject of a 2010
ruling by the Multnomah County Circuit Court. See Gustitus Decl., Exh. 16. Pardue involved
two trusts that Holdner and Jane Baum (who also figures in this case) administered as co-
trustees. According to the court’s findings, Holdner and Baum made a litany of negligent errors
in supervising the trusts, which led to protracted litigation. In awarding attorney fees to the trust
beneficiaries, the court noted that “[s]adly . . . due to choices made by Holdner and Baum, the


Page 21 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52     Filed 02/05/20
bulk of [the opposing parties’] fees were reasonable and necessary to accomplish what . . .
otherwise should have been a relatively inexpensive business transaction.” Id. at 7. While the
trust litigation was underway, Holdner also apparently filed a pro se challenge to the settlor’s
will, a filing that the court characterized as “inexplicable” and “contain[ing] serious and wholly
unsubstantiated allegations.” Id. The court “overwhelmingly conclude[d] that the will contest
was driven by Holdner’s financial self interest to protect his nomination as personal
representative and to provide him with a vehicle to collect the fees that position would generate
as well as the specious fees claimed for trustee duties.” Id.
        In addition to the two aforementioned cases, Holdner’s conduct in this court also provides
evidence supporting a finding that he is a vexatious litigant. As elaborated below, Holdner’s
conduct in these proceedings has burdened the court, caused unnecessary expenses for opposing
parties, and bespeaks a lack of respect for the judicial process. This track record of meritless and
duplicative arguments provides a sufficient record upon which to make the necessary finding.
          Specifically, in Debtor’s chapter 11 case between the petition date and the confirmation
date, Holdner filed three motions, 15 five objections, 16 and three other documents. 17 Since
confirmation of the Plan, Holdner has filed seven motions 18 and two other documents 19 in the
chapter 11 case (not including appeal-related documents). None of Holdner’s filings in the
chapter 11 case have raised meritorious issues.




15
   Main Case, ECF Nos. 95 (sale motion), 145 (motion to terminate appointment of trustee), and 182 (renewed
motion to terminate appointment of trustee).
16
   Main Case, ECF Nos. 143 (objection to disclosure statement), 181 (objection to second amended disclosure
statement), 183 (objection to confirmation), 185 (objection to special counsel’s employment application), and 203
(objection to relief from stay).
17
   Main Case, ECF Nos. 115 (unauthorized reply in support of sale motion), 144 (request for hearing), and 184
(renewed request for hearing).
18
   Main Case, ECF Nos. 249 (motion for production of documents), 256 (motion for production of documents), 265
(motion for production of documents), 266 (motion to compel production of documents), 340 (motion for class
certification), 343 (motion to designate interim attorney), and 355 (“request to determine the court procedure in a
resolution of a shareholder dispute”).
19
   Main Case, ECF Nos. 363 (captioned “Response to Richard Kreitzberg’s Objection to Convert Chapter 11 to
Chapter 7,” despite the fact that no party has filed a motion to convert), 365 (“Response to Richard Kreitzberg’s
Acceptance of Class Certification,” also a confusing title, given that Kreitzberg has filed no such acceptance).


Page 22 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52      Filed 02/05/20
           Holdner has also filed a series of frivolous documents in the appellate courts. Since May
of 2019, every time this court has entered an order with which Holdner disagrees, he has
(without seeking relief under Federal Rule of Bankruptcy Procedure 9023 or 9024) filed various
documents with the Ninth Circuit purporting to “appeal” this court’s decisions. See 2019 Appeal
ECF Nos. 4 (“Appeal of Order”), 8 (“Appeal of Adversary Proceeding”), 13 (“Appeal of Motion
Denying Discovery and Extension in Adversary Proceeding”), and 16 (“Appeal of Denial of
Discovery and Award of Attorney Fees”). 20
           Holdner’s filings generally focus on various iterations of the argument that Ms. Mitchell
or Richard Kreitzberg has made various business judgments with which Holdner disagrees. He
also raises procedural arguments ancillary to these grievances, although his procedural
challenges rarely have merit and Holdner himself has violated numerous procedural rules, both
large and small. Holdner presented his arguments as part of the confirmation process and lost.
He then pursued his appeals (as is his right), and lost in the District Court and the Court of
Appeals. As discussed in more detail in the following section, Holdner has made clear that his
previous losses will not deter him from making the same arguments and fighting the same fights
again, ad infinitum. Thus, I find that Holdner’s conduct in Debtor’s chapter 11 case (and
associated adversary proceedings), along with the findings in the aforementioned Coba and
Pardue cases, provide an adequate basis upon which to determine that Holdner is a vexatious
litigant.
C.         Findings of Frivolousness and Harassment
           To make the requisite findings of frivolousness and harassment, a trial court must discern
the litigant’s motive and whether he has imposed needless expense or burdens on opposing
parties and the courts. Molski, 500 F.3d at 1058 (citing Safir factors 2 and 4). In examining a
litigant’s motive, a court is to pay particular attention to whether the litigant has “an objective
good faith expectation of prevailing.” Safir v. U.S. Lines, 792 F.2d 19, 24 (2d Cir. 1986). To the
extent that Holdner had a good faith basis for his objections to confirmation, such a basis can no


20
     The Court of Appeals appears to have docketed these filings and taken no further action.


Page 23 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                              Case 19-03028-tmb            Doc 52       Filed 02/05/20
longer exist now that his objections were overruled and a final judgment has been entered and
affirmed on appeal. As explained below, I find that Holdner does not have a good-faith basis for
the arguments he is currently pursuing, and his litigation tactics have imposed unnecessary
burdens on the Estate Professionals, the Kreitzberg Defendants, and this court.
       1.      Holdner’s Litigation is the Product of a Grudge against Richard Kreitzberg
       The origin of Holdner’s motives can be traced back to February 2015, when Debtor
(under Holdner’s management), negotiated a contract to sell its main office building to a buyer
for $5 million, with a 20% down payment and the balance to be paid by the purchaser over five
years. Main Case ECF No. 95, Exh D (purchase and sale agreement). Richard Kreitzberg filed
the State Court Litigation in an effort to prevent this sale. Conf. Ruling, 561 B.R. at 840. Early
in the chapter 11 case, Holdner sought court approval for a sale that was essentially the same as
the prepetition sale he had negotiated, but involving a different purchaser. The Trustee and
Richard Kreitzberg successfully opposed Holdner’s sale motion. Id. at 841. The Trustee then
formulated the Plan, with the goal of recapitalizing the Debtor and rehabilitating its real property.
       By Holdner’s own admission, his fight against confirmation of the Plan was motivated by
a belief that the sale he negotiated was superior to the Trustee’s plan for reorganizing the Debtor.
Conf. Hrg. Tr. at 74:20-75:10, 78:12-80:9, 87:8-14. Of course, disagreements over when or
whether to sell assets are common in bankruptcy proceedings. What makes Holdner’s battle
more unusual is that he has turned a financial disagreement into a personal vendetta against
Richard Kreitzberg (and, to a lesser but not insignificant extent, Ms. Mitchell, who apparently
earned Holdner’s scorn by not being adversarial to Kreitzberg). Indeed, during the confirmation
hearing, Holdner stated that he opposed confirmation of the Plan because of unsubstantiated
allegations that Richard Kreitzberg “badmouths the people that buy the [Debtor’s common]
stock” (id. at 128:25-129:1) and because “he’s going to screw them [the shareholders] over, and
it shouldn’t be allowed to happen in America” (id. at 134:11-12). If Holdner had been able to
prove any type of misconduct on the part of Kreitzberg, his current protestations might carry
some weight; but, after years of fighting, Holdner has not succeeded in proving anything other
than a disagreement over the exercise of business judgment.


Page 24 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                       Case 19-03028-tmb         Doc 52     Filed 02/05/20
         2.       Holdner’s Claim that He Represents the Interests of Minority Shareholders Lacks
                  Credibility
         While Holdner admits to being motivated by a grudge against Richard Kreitzberg, he also
claims to be acting in the best interests of shareholders. I find that whatever credibility this
argument may once have had, it is no longer plausible. When first opposing confirmation of the
Plan, Holdner appeared with fellow shareholders Jane Baum 21 and Gary Maffei, both of whom
were major shareholders. See e.g., Cramdown Obj. (Main Case ECF No. 183) at 4. Holdner
claimed to be acting at the behest of small minority shareholders, even though Ms. Mitchell
showed that most or all of these shareholders had subsequently changed their minds and no
longer opposed confirmation. See Trustee’s Mem. ISO Confirmation (“Confirmation
Memorandum,” Main Case ECF No. 196), at 21 n.4. Ultimately, of the 25 shareholders who
submitted ballots, all voted to confirm the Plan, except for Baum, and Maffei. 22 Ballot
Summary, Main Case ECF No. 191. Baum and Maffei have not joined Holdner in his post-
confirmation filings, 23 nor is there any suggestion that any other shareholder supports Holdner’s
Quixotic battle to relitigate confirmation of the Plan. Moreover, even if Holdner believes he is
acting on behalf of shareholders, such subjective beliefs should not elide the more important
point that Holdner’s litigation tactics are objectively not in the best interest of shareholders. The
Debtor ended up in chapter 11 in part due to wasteful litigation perpetrated by Mr. Holdner, and
the estate’s litigation-related expenses in this proceeding are being paid by the Debtor, thereby
diminishing the value of the shareholders’ stock. Notwithstanding the substantive weaknesses of
Holdner’s theories, he pursued his arguments through the appellate courts and lost. Now, rather
than accepting the finality of a judgment, Holdner seeks to relitigate the issues on which he has
already lost—a strategic approach that provides no benefit to shareholders but does deplete
corporate resources.



21
   Jane Baum is Holdner’s business partner. See Discl. Stmt. at 10.
22
   Holdner also attempted to cast a dissenting ballot on account of shares he did not own; Mitchell disallowed those
votes.
23
   As discussed in the following paragraph, Baum is no longer a shareholder. The court is unaware of whether
Maffei continues to hold shares of the Debtor’s common stock.


Page 25 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
         Another experience leads me to doubt that Holdner has the best interests of shareholders
in mind. Following confirmation, Ms. Mitchell, in her capacity as the plan agent, served all
known shareholders with a notice of opportunity to sell their shares to Richard Kreitzberg
pursuant to the confirmed Plan. Final Report ¶¶ 30-31. Twenty-three shareholders elected to
sell their shares. Id. ¶¶ 32-33. When it came time to close the twenty-three sales transactions,
Holdner and Baum (both of whom had submitted elections to sell), refused to either tender their
shares or revoke their elections to sell. Id. ¶ 36. This caused Ms. Mitchell to file Adversary
Proceeding No. 17-3023-tmb (the “Interpleader Action”), interpleading the sales proceeds and
asking for a judicial resolution. Richard Kreitzberg subsequently moved for summary judgment,
asking that Holdner and Baum’s contracts to sell shares be rescinded and that Ms. Mitchell be
ordered to return the funds that Kreitzberg had tendered for the purchase of those shares.
Interpleader Action, ECF No. 49. The court declined to enter an order on Kreitzberg’s motion
until Baum personally appeared so that the court could explain that the decision to sell was hers
alone, and that she should make the decision based on her own interests, not Mr. Holdner’s. 24
Ms. Baum appeared in court on June 19, 2017 and stated that she was awaiting the Ninth
Circuit’s ruling in the then-pending 2017 Appeal, and that she and Holdner “just always held our
block of stock together.” I informed Baum that Holdner had not appealed the Stock Issuance
Order, and I stressed that Baum’s situation was materially different than Holdner’s, and she
should not merely “ride his coattails.” 25 Following the hearing, Ms. Baum tendered her shares
and completed the transaction; Holdner did not. Plan Agent’s Report, Interpleader Action ECF
No. 73. This experience suggests to me that even those shareholders who do appear to support
Holdner’s combative tactics may change course once they receive an unbiased and accurate
explanation of the facts.




24
   The posture of Holdner’s sale was complicated by the fact that the Internal Revenue Service asserted a federal tax
lien against Holdner’s assets—a factor that was not present in Baum’s situation.
25
   I would add that my experience with Ms. Baum as part of this case echoes the Multnomah County Circuit Court’s
finding in Pardue that Baum, while nominally in charge of the trusts at issue in that case, was in fact “truly an
inactive trustee” who relied on Holdner to make all management decisions. See Gustitus Decl, Exh. 16, at 6.


Page 26 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
       In sum, I find that Holdner’s invocation of the interests of other shareholders is not
supported by the record, and that Holdner’s actions in the current proceeding are not beneficial to
the shareholders for whom be purports to be acting.
       3.      Holdner’s Own Admissions Display a Lack of Respect for the Judicial Process
       Not only does Holdner appear to be motivated by personal animus, but this motivation
manifests as a stated strategy of rehashing the same arguments until Holdner eventually gets the
result he wants. This dynamic is vividly illustrated in a particular colloquy with the court, which
took place at the September 24 Hearing. About twenty minutes into the hearing, Holdner began
arguing that the Plan should not have been confirmed. The following exchange then took place:
       COURT:          You lost on that argument. You lost with Judge Dunn—
       HOLDNER: [Section] 1129(b) says you have to have an appraisal.
       COURT:          You lost with Judge Dunn, you lost at the District Court, and you lost at
       the Ninth Circuit on that.
       HOLDNER: But that didn’t mean anything to me. That doesn’t mean anything to me.
       COURT:          OK, I’m done.
       HOLDNER: What means to me is the three hundred deals that this court, bankruptcy
       court is to protect those people. They’re not— I shouldn’t have to be frightened to
       protect those three hundred people, it should be this court, and that’s the function of this
       court.
       COURT:          You already lost on that argument.
       HOLDNER: That’s what the Bankruptcy Court is the function—
       COURT:          You lost in the Bankruptcy Court, you lost in the District Court, and you
       lost at the Ninth Circuit on those issues. So, no.
       HOLDNER: You lost in— I don’t know what you’re referring to.
       COURT:          Well, you said that the price that Mr. Kreitzberg paid wasn’t enough.
       HOLDNER: Listen, ma’am, your honor, you gotta understand where I come from.
       COURT:          I do understand where you come from.
       HOLDNER: Kreitzberg is getting this company for $7 a share, he’s screwing these
       shareholders over. He’s screwing them out of their money. He’s frauding us.
       COURT:          That is not what Judge Dunn held, what the District Court judge—
       HOLDNER: But listen, that’s what we’re going to prove here. I’m going to prove to
       you beyond any doubt.
       COURT:          You’re not, you cannot retry that issue.
       HOLDNER: Yes, you— It’s going to be the issue, because it’s going to get into the
       appeals.
       COURT:          OK, you already appealed that, and you lost.


Page 27 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                       Case 19-03028-tmb         Doc 52     Filed 02/05/20
       HOLDNER: I haven’t lost.
       COURT:       You did.
       HOLDNER: I have not lost. You wait—
       COURT:       You lost—
       HOLDNER: If you think I’ve lost, you just misjudged me, your honor. I never stop
       when there’s— When I believe I’m right, I never give up.

I believe that the foregoing dialogue demonstrates three important aspects of Holdner’s approach
to this litigation. First, Holdner plainly proclaims that he has no intent to honor the finality of a
judgment. His philosophy is fundamentally incompatible with the concept of res judicata, a
well-established doctrine that serves “the dual purpose of protecting litigants from the burden of
relitigating an identical issue with the same party or his privy and of promoting judicial economy
by preventing needless litigation.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). In
fact, courts are expressly allowed to employ injunctions in order to ensure that the principles of
res judicata are effectuated. California v. IntelliGender, LLC, 771 F.3d 1169, 1181 (9th Cir.
2014) (“To preclude parties from contesting matters that they have had a full and fair opportunity
to litigate protects their adversaries from the expense and vexation attending multiple lawsuits,
conserves judicial resources, and fosters reliance on judicial action by minimizing the possibility
of inconsistent decisions.” (quoting Montana v. U.S., 440 U.S. 147, 153-154 (1979) (internal
quotation marks omitted)).
       Second, Holdner will obstinately press meritless arguments even after such argument has
been rejected. In the passage above, Holdner once again argues that Richard Kreitzberg is
“screwing” shareholders by purchasing stock at $7 per share. Setting aside the obvious fact that
Holdner does not have standing to complain of imagined injuries to other parties, Holdner’s math
has been rejected numerous times. As part of the confirmation process, Ms. Mitchell justified
the sales price of $7 per share by noting that it represented a premium over the $6.58 per share
that shareholders would likely receive upon a liquidation of the Debtor in chapter 7. Discl. Stmt,
Exh. A; Conf. Mem. at 13-14. Holdner countered by arguing that a liquidation would actually
yield proceeds of $9.51 per share. In advance of the confirmation hearing, Ms. Mitchell pointed
out that Holdner’s calculations did not account for payoff of the mortgage secured by the



Page 28 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52     Filed 02/05/20
property, satisfaction of Debtor’s current liabilities, costs of sale, payment of several years of
unpaid property taxes, administrative expenses of the chapter 11 case, or the possibility of a
default by Holdner’s proposed purchaser on the five-year note that represented the deferred
balance of the purchase price. Conf. Mem. at 14-15. At the confirmation hearing, Holdner
continued to advance the $9.51 figure, without providing even a cursory response to Mitchell’s
detailed rebuttal. 26 Conf. Hr. Tr. at 73:19-82:13. Characterizing Holdner’s obviously flawed
calculations as “surprising and disingenuous,” Judge Dunn ruled that the $7 per share purchase
price was fair and equitable because it allowed shareholders to either sell their shares at a
premium over liquidation value, or retain their shares if they preferred. Conf. Ruling, 561 B.R.
at 845, 847. On appeal, the District Court conducted a thorough review of the record and
determined that “[i]n this appeal, Holdner presents no basis for concluding that the Bankruptcy
Court’s finding concerning valuation was illogical, implausible or without support in the record.”
USDC Opinion on Appeal, at 13 (citation and internal quotation marks omitted). The Ninth
Circuit affirmed. As shown by the colloquy at the September 24 Hearing, Holdner has no intent
of relenting in his battle to push this meritless argument.
        Other instances of obstinacy include Holdner’s conduct at the confirmation hearing,
when—for example—he attempted to argue with Ms. Mitchell about what he believed was a
failure of the Disclosure Statement to adequately address the Plan’s potential tax consequences. 27
Conf. Hrg. Tr. at 88:22-89:19. Judge Dunn ultimately cut off this line of questioning, noting that
it was “not productive” and “utterly argumentative.” Id. 90:6-8. Yet a mere forty seconds later,
Holdner attempted to return to this topic, bizarrely arguing that he should be able to question Ms.
Mitchell about the tax consequences because “[s]he is not an expert in the tax law.” Id. 92:14-15.
        Perhaps the leading example of Holdner’s stubborn refusal to accept a judicial ruling can
be found in his criticisms of the Disclosure Statement. Holdner filed two objections to different

26
   One particularly illustrative issue concerned Holdner’s own claim against the Debtor for approximately $1.5
million in unpaid back salary. See Main Case, Claim No. 10-1. When Judge Dunn asked Holdner to admit that his
liquidation analysis did not include payment of this claim, it took two minutes of repeated questioning to get past
Holdner’s equivocal responses and finally get him to admit that his calculations did not, in fact, provide for such
payment. Conf. Hrg. Tr. at 70:4-71:25.
27
   In fact, the Disclosure Statement included such an analysis at pages 30-31.


Page 29 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb             Doc 52       Filed 02/05/20
versions of the disclosure statement. The court entered an order approving Ms. Mitchell’s
Disclosure Statement on October 6, 2016 (Main Case, ECF No. 164), and Holdner did not appeal
that order. At the confirmation hearing, Holdner continued to argue about the inadequacy of the
Disclosure Statement. Judge Dunn informed Holdner no less than four times that the adequacy
of the disclosure statement had already been decided, and was not subject to appeal. Conf. Hrg.
Tr. at 101:3-8; 126:11-106; 139:2-13; and 151:12-152:4. Out of an abundance of caution, Judge
Dunn addressed Holdner’s continued grievances in his ruling, specifically noting each of
Holdner’s substantive critiques of the Disclosure Statement and explaining the court’s rationale
for overruling those objections. Conf. Ruling, 561 B.R. at 847-848. Holdner raised the
adequacy of the Disclosure Statement again in appealing to the District Court, which found “no
evidentiary support for any of” Holdner’s allegations. USDC Opinion on Appeal, at 20. The
Ninth Circuit affirmed the District Court’s affirmance of the Bankruptcy Court. Yet Holdner’s
complaint initiating this action continues to complain that the Estate Professionals “failed to
provide the appropriate analysis of the issues that were necessary in the disclosure statement for
the Bankruptcy Court to make an informed rational decision.” Amend. Compl. ¶ 36, see also ¶¶
33-34 (similar allegations).
       Finally, the record of this proceeding raises grave concern about Holdner’s truthfulness
and candor before the court. In addition to the previously-mentioned false representation
regarding his non-receipt of the court’s July 1 Order (supra, at p.9), Holdner has made various
untrue assertions throughout Debtor’s case, concerning matters both trivial and material. On the
minor end of the spectrum are statements that are easily disprovable, such as when, in his
objection to the Disclosure Statement, Holdner alleged that “[t]he Trustee has stated in the draft
plan of reorganization that if Holdner and Baum refuse to sell their shares they will be sued, an
act of extortion.” Renewal of Shareholders’ Obj. to Trustee’s Second Amend. Discl. Stmt.
(Main Case ECF No. 181), at 4. In fact, neither the Plan nor the Disclosure Statement said
anything of the sort, and disproving this baseless allegation is easy.
       Other of Holdner’s misrepresentations may appear minor, but threaten to mislead other
courts as proceedings unfold. On June 5, 2017, this court held a hearing on Holdner’s motion to


Page 30 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb        Doc 52      Filed 02/05/20
approve his proposed sale of Debtor’s main property. Although the court denied Holdner’s sale
motion, during the hearing the court noted to Ms. Mitchell’s counsel that Holdner’s accounting
firm had occupied the building for many years without a lease, and there was some possibility
that Holdner might be willing to waive his substantial claim against the Debtor in return for some
certainty regarding the company’s occupancy. The entirety of Judge Dunn’s remarks read as
follows:
        Mr. Holdner’s accounting firm is a special situation, because they’re still there. They
        have never repudiated their obligation to pay rent, whether it’s below market or not. And
        my understanding is there’s been an offer to waive a substantial claim. So at least as to
        that tenancy, I would hope, you know, there would be the parameters within which a
        resolution that makes sense for everybody could come about pretty quickly.
Jun. 6, 2016 Hrg. Tr. (ECF No. 273) at 8:25-9:8. By September 14, 2016, Holdner embellished
this courtroom remark by stating in a written filing that “the Trustee ha[s] disregarded the Court
in its instruction that Holdner, Backstrom Baum & Co. should be immediately provided a new
lease based on waiving their fees for three years.” Shareholders’ Obj. to Trustee’s Discl. Stmt.
(ECF No. 143) at 5. Ms. Mitchell corrected this misstatement in a written response, and Judge
Dunn clarified at the confirmation hearing that anything he said in court was an informal
observation, not an order of the court. Trustee’s Resp. to Shareholders’ Obj. (ECF No. 159) at 4;
Conf. Hrg. Tr. at 131:3-6. Despite this clarification from the court, Holdner continued to press
this misleading narrative on appeal in the District Court. Mem. ISO Review of Confirmation of
Plan (2016 Appeal ECF No. 7) at 12; Reply to Appellee’s Obj. to Appellant’s Motion for
Restriction on the Acquisition and/or Transfer of Data Systems, Inc. Stock (2016 Appeal ECF
No. 20) at 2. The District Court again found these representations to be without evidentiary
support. USDC Opinion on Appeal, at 19-20. Holdner’s opening brief in the Court of Appeals
once again pressed this false narrative. Appellant’s Informal Brief (2017 Appeal ECF No. 5) at
6. Having advanced this inaccurate factual allegation in three courts to no avail, Holdner’s
Amended Complaint in this action once again parrots the false claim that “[w]hen Amy Mitchell
was appointed Trustee of Data Systems, Inc. by the Bankruptcy Court[28] she was instructed by

28
 This statement is also inaccurate. Ms. Mitchell was appointed by the United States Trustee, not by this court. See
Appointment of Chapter 11 Trustee (Main Case ECF No. 79).


Page 31 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb            Doc 52       Filed 02/05/20
Judge Dunn to provide Holdner, Backstrom, Baum & Co. a reasonable lease for providing
services to Data Systems, Inc. since they had waived three years of fees in the Chapter 11
Bankruptcy.” Amend. Compl. ¶ 16.
         Holdner’s refusal to recognize the finality of a judgment, combined with his tendency to
repeatedly raise discredited arguments and misrepresent basic facts, leads me to find that he is
predisposed to press harassing and duplicative arguments without a good-faith motive.
D.       Expense and Burden on Opposing Parties and the Court
         The next part of the inquiry prescribed by Molski is an analysis of “whether the litigant
has caused needless expense to other parties or has posed an unnecessary burden on the courts
and their personnel.” Molski, 500 F.3d at 1058. The answer to both of these questions is “yes.”
Debtor has incurred over $1 million in litigation costs caused by Mr. Holdner. 29 Kreitzberg
Decl. ¶ 3. While the Estate Professionals have not yet quantified the costs they have incurred in
this proceeding, I would note that any such costs are particularly troublesome from an equitable
perspective: pursuant to the confirmed Plan, Ms. Mitchell’s post-confirmation expenses related
to her implementation of the Plan are being paid by the Debtor. Plan § 16.5. As a matter of
bankruptcy law and practice, this provision is routine and fair; however, what makes it
troublesome as a practical issue is that Mr. Holdner’s baseless claims in this proceeding have led
to the Estate Professionals incurring legal fees that are then satisfied from the Debtor’s assets,
thereby diminishing the value of the stock held by the very shareholders on whose behalf
Holdner unconvincingly claims to be fighting. In addition, Holdner’s commencement of this
proceeding has delayed the closing of Debtor’s chapter 11 case, meaning that the Debtor
continues to incur not-insignificant statutory fees that must be paid to the Office of the U.S.
Trustee. Id. § 16.19.
         As for the court, Mr. Holdner’s behavior in this adversary proceeding has multiplied
workload during a time when staffing is decreasing and filings are increasing. See e.g., U.S.


29
   It is unclear if this figure includes costs related to the current adversary proceeding, to which the Debtor is not a
party. Specifically, the record is not clear if the Debtor is indemnifying the Kreitzberg Defendants for their
litigation costs in this proceeding.


Page 32 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                             Case 19-03028-tmb              Doc 52       Filed 02/05/20
Bankr. Ct., Dist. of Or., 2018-19 Case Filings by Chapter and Month, available at
https://ecf.orb.uscourts.gov/docs/extrpt/RPTbiyear.html. To begin, Holdner has refused to
follow basic rules concerning filing. For example, he has repeatedly filed documents pertaining
to this adversary proceeding in the main chapter 11 case. When I advised Holdner of this
problem at the May 29, 2019 status hearing, Holdner “objected” and said the court “was just
wrong” and he would appeal this basic matter of procedure to the Ninth Circuit. In fact, Holdner
became so combative, that when I attempted to show him an example of a correctly-captioned
document, Holdner refused to acknowledge the correct form of caption, and attempted to change
the topic by blaming the court for delays in noticing (a topic that has nothing to do with filing
documents in the correct case). This whole colloquy took over fifteen minutes, and Holdner
continues to file documents in the wrong case. See ECF No. 51 (letter advising Holdner of
continued non-compliance with LBR 9004-2).
       On a more substantive note, Holdner’s filings present considerable challenges for clerk’s
office and chambers staff because he is adept at using enough procedural language to raise
potentially material issues, while also obfuscating matters to the point where it is difficult or
impossible to discern what he is alleging or what relief he is seeking. As a primary example of
this dynamic, I would point to the fact that Holdner filed a complaint over nineteen months ago
alleging breach of contract, and he has yet to identify the contract that has supposedly been
breached, despite having been given numerous opportunities to provide such clarification. While
pro se litigants are afforded some latitude in regards to procedure and the technicalities of
pleading, there is no doctrine allowing unrepresented parties to file documents that are so
incoherent that court staff must spend disproportionate time attempting to decipher their basic
meaning.
       I believe that this court properly discharged its duty as a public agency by patiently
hearing and ruling on Mr. Holdner’s motions and objections during Debtor’s chapter 11 case.
But we are now in a different procedural posture: Mr. Holdner has been heard, yet he demands
the use of court resources in an effort to rehash the same arguments again. This must stop. As
discussed in the following section, I believe a properly structured prefiling order is necessary.


Page 33 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb         Doc 52     Filed 02/05/20
E.     Terms of the Prefiling Order
       In crafting the provisions of a prefiling order, I am guided by two factors from Safir (as
endorsed by the Ninth Circuit in Molski). Specifically, I am required to ask whether the litigant
is represented by counsel, and whether “other sanctions would be adequate to protect the courts
and other parties.” Molski, 500 F.3d at 1058. I believe the issue of representation is important.
The Kreitzberg Defendants seek a prefiling order applicable to “any pleadings in this Court or
any court in the U.S. District Court for the District of Oregon,” arguing that Holdner “has an
equally extensive history [of frivolous litigation] being represented by counsel.” Vexatious
Litigant Mot. at 3, 4 (emphasis added). I am not persuaded that a prefiling order should apply to
matters where Holdner is represented by counsel. The Kreitzberg Defendants have not produced
any evidence showing that Holdner has pressed frivolous claims when represented by counsel.
Moreover, even if Holdner were to assert losing claims through counsel, I believe that many of
the most vexatious aspects of his litigation (e.g., incomprehensible pleadings and personal
attacks) would not be present if Holdner appeared through an attorney who is governed by the
Oregon Rules of Professional Responsibility. I will therefore restrict the prefiling order to
actions where Holdner appears pro se.
       Regarding the potential of other sanctions, I am unaware of any other mechanisms that
could effectively address the problems caused by Mr. Holdner. He is not the debtor in this
matter, so I cannot withhold a discharge or dismiss the case as a sanction. I have already
imposed monetary sanctions under Federal Rule of Civil Procedure 37(a)(5)(B) (see Order
Awarding Attorney Fees (ECF No. 41)), but this has not stemmed the flow of meritless filings by
Mr. Holdner (and most of Holdner’s problematic filings are outside the scope of Rule 37’s
sanctions provisions anyway).
       As evinced by Mr. Holdner’s conduct at the September 24 Hearing, the true problem is
his fundamental disrespect for the nature of the judicial process. Accordingly, I find that a
prefiling order is appropriate. I turn now to the scope of such order. The Kreitzberg Defendants
seek a prefiling order applicable to “any pleadings” filed in any courts in this district. The term
“pleadings” is both too broad and too narrow. Pursuant to Federal Rule of Civil Procedure 7(a),


Page 34 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                       Case 19-03028-tmb         Doc 52     Filed 02/05/20
pleadings consist of complaints and answers. Imposing a prefiling requirement on Mr. Holdner’s
ability to file pleadings would be too broad insofar as it would unfairly restrict his ability to
answer claims asserted against him. It would also be too narrow, because it would not impact
Holdner’s ability to commence frivolous contested matters, which are generally initiated by the
filing of a motion. See Fed. R. Bankr. P. 9014(a). Accordingly, I will frame the prefiling order
as restricting Holdner’s ability to commence any adversary proceeding or contested matter. This
will allow Holdner to respond to motions and raise objections, but he will not be able to
unilaterally multiply the number of proceedings connected to Debtor’s case.
         The Kreitzberg Defendants also seek a prefiling order that would apply to any type of
claim that Mr. Holdner wished to pursue. While the District Court may have such latitude, I do
not. This court is limited to matters of bankruptcy, and I cannot—for example—restrict
Holdner’s ability to file a trespass suit against his neighbor. I will thus further restrict the scope
of the prefiling order to apply only to any adversary proceedings or contested matters in
connection with Debtor’s chapter 11 case, or other claims against the Debtor, the Kreitzberg
Defendants, or any entity in which any of the aforementioned parties holds a controlling
interest. 30
         Consistent with the relief requested in the Vexatious Litigant Motion, the prefiling order
will allow Holdner to commence an adversary proceeding or contested matter if he submits (to
the judge assigned to Debtor’s case) a proposed complaint or motion with a certification that the
claims are brought in good faith, have not been previously adjudicated, are supported by
evidence, and are not intended merely to harass or delay. If the judge grants permission, then
Mr. Holdner may file the complaint or motion.
         Finally, I must address the applicability of the prefiling order in other courts. As a
preliminary matter, I would note that Holdner has taken contradictory positions regarding what
court he wishes to litigate in. When the District Court referred this adversary proceeding to this
court, Holdner responded by objecting to the transfer and appealing the Referral Order to the

30
  As previously mentioned, the Estate Professionals are not part of the prefiling order because they will be protected
by the injunction entered in accordance with the Release Clause.


Page 35 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                           Case 19-03028-tmb              Doc 52       Filed 02/05/20
Ninth Circuit. Yet at the September 24 Hearing, Holdner stated on three separate occasions that
he wanted this matter to stay in the Bankruptcy Court. Given Holdner’s track record, I suspect
that he prefers to be in whatever court he thinks is most advantageous to him at any given point
in time. I do, therefore, agree that the prefiling order should apply in other courts; however, the
Kreitzberg Defendants provide no authority suggesting that I have such jurisdiction (and, indeed,
they appear to acknowledge this court’s limited jurisdiction by expressly asking that I make
findings and recommendations to the District Court, see Vexatious Litigant Motion at 13). See
also Szanto, 2019 WL 6332372, at *22. Accordingly, based on the findings set forth in this
opinion, I recommend to the District Court that it also enter a prefiling order, similar in scope to
the order entered in this court, limiting Holdner’s ability to file new lawsuits against the Debtor,
the Kreitzberg Defendants, or any entity in which any of the aforementioned parties holds a
controlling interest.
                                          V. Conclusion
        For the reasons stated in this opinion, the court will take the following actions: (a) enter a
judgment dismissing the first and fourth claims for relief, with prejudice, and requiring prefiling
approval of any complaint or motion that Holdner seeks to file in this court against the Debtor,
the Kreitzberg Defendants, or their affiliates; (b) recommend that the District Court withdraw its
reference of the second and third claims for relief in light of this court’s lack of jurisdiction; (c)
transmit this opinion to the District Court with the recommendation that it find Holdner a
vexatious litigant and enter an appropriate prefiling order; and (d) dismiss any pending motions
that Holdner has filed in Debtor’s chapter 11 case. In addition, counsel for Ms. Mitchell should
submit the Order Enjoining Claims or Causes of Action under Section 14.3 of Plan, as referenced
in ¶ 8 of the Confirmation Order so that the court can sign and enter the same.
                                                  ###
cc:     William F. Holdner
        Sandra S. Gustitus
        Justin D. Leonard




Page 36 – MEMORANDUM OPINION / REPORT AND RECOMMENDATION

                        Case 19-03028-tmb          Doc 52     Filed 02/05/20
